Citation Nr: 0520659	
Decision Date: 08/01/05    Archive Date: 08/17/05

DOCKET NO.  03-19 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
including as a result of herbicide exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tahiry, Law Clerk 




INTRODUCTION

The veteran served on active duty from November 1966 to 
September 1969. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 decision of the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA).  
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND
 
The veteran claims that his diabetes mellitus was caused by 
exposure to Agent Orange while in the Republic of Vietnam.  
In the alternative, it is alleged that current diabetes 
mellitus was directly caused by his military service.  
 
As to Type 2 diabetes mellitus, the law provides that 
veterans who served in the Republic of Vietnam during the 
Vietnam war are presumed to have been exposed to herbicides, 
to include Agent Orange.  38 C.F.R. § 3.307 (2004).  The law 
further provides that if Type 2 diabetes mellitus is 
manifested any anytime after such service, and if the 
requirements of 38 C.F.R. § 3.307(a)(6) (2004) are met, and 
if the veteran shows a current disability due to Type 2 
diabetes mellitus then, even though there is no record of 
such disease during service, service connection is presumed 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) have been met.  Notably, there is no 
similar presumptive regulation for Type 1 diabetes mellitus.
 
As to Type 1 diabetes mellitus, the veteran would be 
entitlement to service connection if the evidence of record 
establishes that the disease was incurred in the line of duty 
in the active military service or, if pre-existing such 
service, was aggravated thereby.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  If a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Diabetes 
mellitus, if manifest to a degree of 10 percent within one 
year after separation from active duty, may also be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113  (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2004).  

With the above criteria in mind, the record reveals different 
opinions as to what type of diabetes mellitus the veteran 
has.  On the one hand, an October 2002 VA treatment record 
shows the veteran being diagnosed with Type 1 diabetes 
mellitus.  On the other hand, a June 2004 letter from Laura 
Shymansky, M.D. indicates that the veteran was diagnosed with 
Type 2 diabetes mellitus.
 
Therefore, the Board finds that a remand to obtain a VA 
opinion as to the correct diagnosis of the veteran's current 
diabetes mellitus and its relationship, if any, to military 
service is required.  See 38 U.S.C.A. § 5103A(d) (West 2002) 
(VA must provide a medical examination or, obtain a medical 
opinion, when such an examination or opinion is necessary to 
make a decision on the claim).  
 
In addition, while the veteran testified that he was first 
diagnosed with diabetes mellitus in 1991, the record is 
devoid of relevant medical evidence between 1969 and 2002.  
Therefore, on remand, the veteran should be invited to secure 
and file the above evidence with VA.  See 38 U.S.C.A. 
§ 5103A(b) (West 2002).

Therefore, the appeal is REMANDED for the following:
 
1.  The RO should contact the veteran and 
notify him that the record does not 
include any relevant medical records 
between 1969 and 2002, and invite him to 
identify the location of any such 
records.  Thereafter, the RO should 
attempt to secure all identified records 
identified by the appellant.  If the 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the appellant notified 
in writing.

2.  After completion of the foregoing, 
the RO should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an endocrinology 
examination.  The veteran's claims file 
must be forwarded to the examiner.  Based 
on a review of the claims folder and 
examination of the veteran, the physician 
should address the following questions as 
to the veteran's diabetes mellitus:
 
Does the veteran have diabetes 
mellitus?  If so, what type(s) of 
diabetes are present?  If the 
veteran has Type 1 diabetes 
mellitus, is it at least as likely 
as not, i.e., is there a 50/50 
chance, that the disorder was 
directly caused or aggravated by 
military service?  If the veteran 
has Type 1 diabetes mellitus, is it 
at least as likely as not that the 
disorder was manifested to a 
compensable degree within the first 
year following his 1969 separation 
from active duty? 
 
In providing the above opinions, the 
endocrinologist must comment on the 
diagnosis of Type 1 diabetes 
mellitus provided by VA in October 
2002, and the diagnosis of Type 2 
diabetes mellitus provided by Dr. 
Shymansky in June 2004.
 
3.  If additional evidence or information 
received or not received triggers a need 
for further development, assistance or 
notice under the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), such 
as providing the veteran with updated 
notice of what evidence has been received 
and not received by VA as well as who has 
the duty to request evidence, then such 
development should be undertaken by the 
RO.  38 U.S.C.A. §§ 5100, 5103 (West 
2002); 38 C.F.R. § 3.159 (2004).
 
4.	Thereafter, the RO should prepare a 
new rating 
decision and readjudicate the issue on 
appeal.  The RO is advised that they are 
to make a determination based on the law 
and regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.   If the benefit sought 
on appeal remains denied, the appellant 
and his representative should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response. 

The veteran has the right to submit additional 
evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).
 
 
 
 

